DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues on page 9, the specification at paragraph 56 discloses that both the rail and the guide surface canal of the main interbody device have dovetail engagement features, in this regard Figure 12 shows eight ramped surfaced, labeled above. However, this argument is not persuasive as the annotated Figure 12 is not in the drawings as filed and does not further clarify which feature is an outer component presenting first, second, and third ramped surfaces that are oriented oblique to the outer surface and an inner component defining fourth, fifth, and sixth ramped surfaces. The drawings does not show which regions represents these ramped surfaces wherein the first and third ramped surfaces are oriented non-parallel with respect to the second and fourth ramped surfaces. It is unclear which ramped surfaces are oriented non-parallel. Therefore, the examiner has maintained the specification objection.
The amendment does not overcome the previous double patenting from the Non-Final office action. Furthermore, applicant has not filed a terminal disclaimer, therefore, the double patenting rejections are maintained in this Final office action.
Applicant argues on pages 7-8, the term “oblique” has ordinary accepted definition of “neither perpendicular nor parallel: inclined.” However, this argument is not persuasive. The claimed invention not only claims oblique, but that the device includes a first, second, third, fourth, fifth ramped surfaces, wherein the the first and third ramped surfaces are oriented non-parallel with respect to the second and fourth ramped surfaces. It is unclear which ramped surfaces are oriented non-parallel. It is unclear how these surfaces are disposed on the device. 
The amendment to include a first and second ramped surface that are planar and oriented oblique has overcome the previous 102 rejections to Laurence et al. and Wing et al. However, new rejections are made over Marino et al.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 2-20 includes the limitation of a first, second, third, fourth, fifth and sixth “ramped surfaces.” However, the specification does not provide a clear description of what applicant regards as the “first, second, third and fourth, fifth and sixth ramped surface.” Furthermore, the drawings does not provide any references to identify what applicant meant by a first, second, third, fourth, fifth and sixth “ramped surfaces.”
Claim 13 includes the limitation “an outer component” and “an inner component.” However, the specification does not describe the figures to include an outer component and an inner component.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 includes the limitation “the outer surface presenting first and second ramped surfaces that are oriented oblique to the outer surface.” However, the specification does not provide support for specific angles (e.g. oblique), and the drawings are not to scale, therefore, this limitation is not supported in the current specification nor drawings.
Claim 13 includes the limitation “the outer surface presenting first, second, and third ramped surfaces that are oriented oblique to the outer surface.” Furthermore, Claim 13, lines 6-7 includes the limitation “an inner component defining fourth, fifth, and sixth ramped surfaces are oriented oblique to the outer surface.” However, the specification does not provide support for specific angles (e.g. oblique) and the drawings are not to scale, therefore, this limitation is not supported in the current specification nor drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 13 includes the limitation “a first, second, and third ramped surfaces that are oriented oblique to the outer surface.” However, it is unclear how a first, second and third ramped surfaces would all be oriented oblique to the outer surface and form the outer component. The drawings does not aide in identifying what applicant regards as a first, second and third ramped surfaces. Therefore, this claim is indefinite.
Claim 14 includes the limitation “a fourth, fifth and sixth ramped surfaces are oriented oblique to the outer surface.” However, it is unclear how a fourth, fifth and sixth ramped surfaces would all be oriented oblique to the outer surface and form an inner component.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- -processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11-12 and 19 of U.S. Patent No. 9,592,129. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent discloses an intervertebral fusion device comprising: a first component having i) a proximal component end, ii) a distal component end opposite the proximal component end along a proximal-distal direction, iii) a first outer surface that extends between the proximal and distal component ends, and is positioned and configured to contact a vertebral endplate, iv) a through .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 includes the limitation “wherein the first component rides along a rail of the second component as the first and second components translate with respect to each other so as to cause the first and third ramped surfaces to translate upon each other, and to also cause the second and fourth ramped surfaces to translate upon each other.” However, it is unclear how the first component rides along a rail, when the first component having an outer surface is configured to engage the first vertebral body, the first component presenting first and second ramped surfaces that are planar and oriented oblique to the outer surface. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-7 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Marino et al. U.S. Publication 2010/0241231 A1.

    PNG
    media_image1.png
    553
    477
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    452
    348
    media_image2.png
    Greyscale

Regarding Claim 2, Marino et al. discloses an intervertebral fusion system as seen in Figures 3A-5C comprising: an intervertebral fusion cage 105 configured to be implanted in an intervertebral space defined between first and second vertebral bodies (as seen in Figure 4D), the intervertebral fusion cage including: a first component having an outer surface configured to engage the first vertebral body (as seen in Figure 4D), the first component presenting first and second ramped surfaces that are planar and oriented oblique to the outer surface (as seen in the annotated Figures 3C and 3E); and a second component 110 defining third and fourth ramped surfaces that are planar and oriented oblique to the outer surface (as seen in the annotated Figure 3A above and 4D), wherein the first and second components are translatable with respect to each other so as to cause the first and third ramped surfaces to translate upon each other, and to also cause the second and fourth ramped surfaces to translate upon each other; and wherein the fusion 
Regarding Claim 3, Marino et al. discloses wherein the first and third ramped surfaces are oriented parallel with the second and fourth ramped surfaces (as seen in the annotated Figure 3E).
Regarding Claims 4, 6, 7, Marino et al. discloses wherein the first component defines the hole 325 (as seen in Figures 3D, 5A-5C).
Regarding Claim 5, Marino et al. discloses wherein the first and third ramped surfaces are sloped opposite the second and fourth ramped surfaces (as seen in the annotated Figures 3A and 3C and 3E above). 
Claim(s) 2-17 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Marino et al. U.S. Publication 2010/0241231 A1.

    PNG
    media_image3.png
    570
    440
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    497
    348
    media_image4.png
    Greyscale

Regarding Claim 2, Marino et al. discloses an intervertebral fusion system as seen in Figures 3A-5C comprising: an intervertebral fusion cage 105 configured to be implanted in an intervertebral space defined between first and second vertebral bodies (as seen in Figure 4D), the 
Regarding Claim 3, Marino et al. discloses wherein the first and third ramped surfaces are oriented parallel with the second and fourth ramped surfaces (as seen in the annotated Figure 3E).
Regarding Claims 4, 6,7, Marino et al. discloses wherein the first component defines the hole 325 (as seen in Figures 3D, 5A-5C).
Regarding Claim 5, Marino et al. discloses wherein the first and third ramped surfaces are sloped opposite the second and fourth ramped surfaces (as seen in the annotated Figures 3A and 3C and 3E above). 
Regarding Claim 8, Marino et al. discloses wherein the first component 110 rides along a rail of the second component 320 as the first and second components translate with respect to each other so as to cause the first and third ramped surfaces to translate upon each other, and to 
Regarding Claim 9, Marino et al. discloses the first and second components 110, 320 are translatable with respect to each other along a proximal-distal direction so as to cause the first and third ramped surfaces to translate upon each other, and to also cause the second and fourth ramped surfaces to translate upon each other, and 2) the rail (a bridge) is disposed between the third and fourth ramped surfaces with respect to the proximal distal direction (as seen in the annotated Figure 3E).
Regarding Claim 10, Marino et al. discloses wherein the first and third ramped surfaces are oriented non-parallel with respect to the second and fourth ramped surfaces (the non-parallel surfaces are the surfaces that are the top most surface of the rail component and the guide surface on the ramped surface on the fusion device).
Regarding Claim 11, Marino et al. dislcoses wherein the first and third ramped surfaces are sloped in opposite directions with respect to the second and fourth ramped surfaces (as seen in the annotated Figure 3E).
Regarding Claim 12, Marino et al. discloses a second bone screw 120 configured to be inserted through a second opening 325 of the fusion cage 105 and into the second vertebral body (as seen in Figures 5A-5C).
Regarding Claim 13, Marino et al. discloses an intervertebral fusion cage 105 configured to be implanted in an intervertebral space defined by first and second vertebral bodies, the intervertebral fusion cage 105 comprising: an outer component 320 having an outer surface configured to engage the first vertebral body, the outer surface component presenting first, second, and third ramped surfaces that are oriented oblique to the outer surface (the ramped 
Regarding Claim 14, Marino et al. discloses wherein the first, second, fourth, and fifth ramped surfaces are oriented parallel to each other (as seen in Figures 3E above), and the fifth third and sixth ramped surfaces are non-parallel with respect to each of the first, second, fourth, and fifth ramped surfaces (the non-parallel surfaces are the surfaces that are the top most surface of the rail component and the guide surface on the ramped surface on the fusion device).
Regarding Claim 15, Marino et al. discloses wherein the fifth third and sixth ramped surfaces are oriented parallel to each other (the ramps that are oriented next to each other, surfaces that engage each other).
Regarding Claim 16, Marino et al. discloses wherein the fifth third and sixth ramped surfaces are sloped opposite each of the first, second, fourth, and fifth ramped surfaces (the ramped surfaces engage each other and are sloped, as seen in the Figures above).
Regarding Claim 17, Marino et al. discloses wherein the fifth third and sixth ramped surfaces are oriented parallel to each other (as seen in the annotated Figure 3E above).
Regarding Claim 19, Marino et al. discloses an intervertebral fusion system comprising: the intervertebral fusion cage recited in claim 18; and a threaded bone screw 115 configured to be inserted through a hole 315 of the fusion cage and into the first vertebral body (see paragraphs [0036-0037]).
Regarding Claim 20, Marino et al. discloses further comprising a second threaded bone screw 120 configured to be inserted through a second hole 325 of the fusion cage 105 and into the second vertebral body.
Regarding Claim 21, Marino et al. discloses an intervertebral fusion system as seen in Figures 3A-5C comprising: an intervertebral fusion cage 105 configured to be implanted in an intervertebral space defined between first and second vertebral bodies (as seen in Figure 4D), the intervertebral fusion cage including: a first component having an outer surface configured to engage the first vertebral body, the first component presenting first and second ramped surfaces that are oriented oblique to the outer surface; and a second component defining third and fourth ramped surfaces that are oriented oblique to the outer surface, wherein the first and second components are translatable with respect to each other so as to cause the first and third ramped surfaces to translate upon each other, and to also cause the second and fourth ramped surfaces to translate upon each other, wherein the fusion cage 105 has a hole 325 that is configured to receive a threaded bone screw 120 that is inserted through the hole and into the first vertebral body, and wherein the first and third ramped surfaces are sloped opposite the second and fourth ramped surfaces (as seen in the annotated Figure 3E above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774